

Exhibit 10.1
Form of


FIRST AMENDED AND RESTATED TRUST AGREEMENT
OF
[●], A DELAWARE STATUTORY TRUST
DATED AS OF
[●], 2019
BY AND AMONG
JLL EXCHANGE TRS, LLC,
AS DEPOSITOR
LASALLE INVESTMENT MANAGEMENT, INC.,
AS MANAGER AND SIGNATORY TRUSTEE,
AND
DELAWARE TRUST COMPANY
AS DELAWARE TRUSTEE







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
PAGE
NUMBER
ARTICLE 1 DEFINITIONS AND INTERPRETATION
2
Section 1.1Definitions.    
2
ARTICLE 2 GENERAL MATTERS
6
Section 2.1Organizational Matters.
6
Section 2.2Declaration of Trust and Statement of Intent.
7
Section 2.3Purposes.
7
ARTICLE 3 PROVISIONS RELATING TO THE LOAN AND TAX TREATMENT
7
Section 3.1Article 3 Supersedes All Other Provisions of this Trust Agreement.
7
Section 3.2Provisions Relating to Loan.
8
Section 3.3Provisions Relating to Tax Treatment.
9
ARTICLE 4 CONCERNING THE DELAWARE TRUSTEE AND SIGNATORY TRUSTEE
10
Section 4.1Power and Authority.
10
Section 4.2Delaware Trustee’s Capacity.
11
Section 4.3Duties.
12
Section 4.4Indemnification.    
13
Section 4.5Removal; Resignation; Succession.
14
Section 4.6Fees and Expenses.
14
Section 4.7Signatory Trustee.
14
ARTICLE 5 CONCERNING THE MANAGER
15
Section 5.1Power and Authority.
15
Section 5.2Manager’s Capacity.
15
Section 5.3Duties.
16
Section 5.4Indemnification.
18
Section 5.5Fees and Expenses.
19
Section 5.6Sale of Trust Estate by Manager Is Binding.
19
Section 5.7Removal/ Resignation; Succession.
19
ARTICLE 6 BENEFICIAL INTERESTS
20
Section 6.1Issuance of Class 1 and Class 2 Beneficial Ownership Certificates.
21
Section 6.2Ownership Records.
22
Section 6.3Mutilated, Destroyed, Lost or Stolen Beneficial Ownership
Certificates.
23
Section 6.4Restrictions on Transfer.
24
Section 6.5Conditions to Admission of New Beneficial Owners.
26
Section 6.6Limit on Number of Beneficial Owners.
26
Section 6.7Representations and Acknowledgements of Beneficial Owners.
26
Section 6.8Status of Relationship.
26
Section 6.9No Legal Title to Trust Estate.
26
Section 6.10In-Kind Distributions.
27
Section 6.11Rights and Powers of Class 2 Beneficial Owner Prior to Conversion
Notice.
27
Section 6.12Issuance of Conversion Notice.
27



i



--------------------------------------------------------------------------------





Section 6.13Rights and Powers of Class 1 Beneficial Owners.
27
Section 6.14Contributions by the Class 1 Beneficial Owners; Issuance of Class 1
Beneficial Ownership Certificates; Reduction in Class 2 Beneficial Interests.
28
ARTICLE 7 DISTRIBUTIONS AND REPORTS
28
Section 7.1Payments From Trust Estate Only.
28
Section 7.2Distributions in General.
29
Section 7.3Distribution Upon Dissolution.
29
Section 7.4Cash and other Accounts; Reports by the Manager.
29
Section 7.5Information.
30
ARTICLE 8 RELIANCE; REPRESENTATIONS; COVENANTS
30
Section 8.1Good Faith Reliance.
30
Section 8.2No Representations or Warranties as to Certain Matters.
31
ARTICLE 9 TERMINATION
31
Section 9.1Termination in General.
31
Section 9.2Termination to Protect and Conserve Trust Estate.
32
Section 9.3Sale of the Trust Estate.
33
Section 9.4Manager Fees.
33
Section 9.5Loan Paid in Full.
33
Section 9.6Certificate of Cancellation.
33
ARTICLE 10 FMV OPTION
33
Section 10.1FMV Option.
33
Section 10.2Cash Investors.
34
Section 10.3Documentation and Signatures; Delivery.
34
Section 10.4Determination of Fair Market Value of Interests in the Trust.
34
Section 10.5Continued Existence of Trust.
34
ARTICLE 11 MISCELLANEOUS
34
Section 11.1Third Party Beneficiaries.
34
Section 11.2Successors and Assigns.
34
Section 11.3Usage of Terms.
35
Section 11.4Headings.
35
Section 11.5Amendments.
35
Section 11.6Notices.
35
Section 11.7Governing Law; Venue; Jury Trial Waiver.
36
Section 11.8Counterparts.
36
Section 11.9Severability.
36
Section 11.10Signature of Beneficial Owners.
36











ii



--------------------------------------------------------------------------------





EXHIBIT A         REAL ESTATE
EXHIBIT B-1         FORM OF CLASS 1 BENEFICIAL OWNERSHIP CERTIFICATE
EXHIBIT B-2         FORM OF CLASS 2 BENEFICIAL OWNERSHIP CERTIFICATE
EXHIBIT C
CERTIFICATE OF TRUST OF JLLX Johns Creek, DST

EXHIBIT D
OWNERSHIP RECORDS FOR JLLX Johns Creek, DST

EXHIBIT E
AGREEMENT OF ASSIGNEE OR TRANSFEREE BENEFICIAL OWNER OF JLLX Johns Creek, DST

EXHIBIT F
FORM OF LIMITED LIABILITY COMPANY AGREEMENT OF JLLX Johns Creek Springing, LLC

EXHIBIT G         NOTICE OF EXCHANGE
EXHIBIT H         FORM OF CONVERSION NOTICE












iii



--------------------------------------------------------------------------------






FIRST AMENDED AND RESTATED TRUST AGREEMENT
OF
[●],
A DELAWARE STATUTORY TRUST
This FIRST AMENDED AND RESTATED TRUST AGREEMENT, dated as of [●], 2019 (as the
same may be amended or supplemented from time to time, this “Trust Agreement”),
is made by and among JLL Exchange TRS, LLC (the “Depositor”), LaSalle Investment
Management, Inc., as manager (the “Manager”) and signatory trustee (the
“Signatory Trustee”), and Delaware Trust Company (“DTC”), as co-trustee (the
“Delaware Trustee”).


RECITALS
A.The Depositor and the Delaware Trustee have formed [●] as a Delaware statutory
trust (the “Trust”) in accordance with Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. §3801, et seq. (the “Statutory Trust Act”) pursuant to the
trust agreement of the Trust by and between the Depositor and the Delaware
Trustee dated as of [●], 2019 (the “Initial Trust Agreement”), and the filing of
the Certificate of Trust with the Secretary of State of the State of Delaware on
[●], 2019.
B.The Depositor was a party to that certain [Purchase and Sale Agreement], dated
[●], 2019 (the “Purchase Contract”), to acquire [●], a Delaware limited
liability company (the “SPE”), which owned the real estate more particularly
described on Exhibit A, together with all buildings, structures, fixtures and
improvements located thereon (collectively, the “Real Estate”).
C.Pursuant to the Purchase Contract, on [●], 2019, the Depositor acquired the
SPE. Simultaneously, the Depositor caused the SPE to merge with and into the
Trust under Delaware law (the “Merger”), and the Trust became the owner of all
right, title, and interest in the Real Estate. In connection with the Merger,
the Trust issued one hundred percent (100%) of the Class 2 Beneficial Interests
(as hereinafter defined) in the Trust as reflected by the Class 2 Beneficial
Ownership Certificate (as hereinafter defined) issued to the Depositor.
Concurrent with the Merger, the Real Estate will be subject to certain Financing
Documents (as hereinafter defined) and the Leases (as hereinafter defined).
D.It is anticipated that certain Persons (as hereinafter defined) will acquire
Class 1 Beneficial Interests (as hereinafter defined) in the Trust as evidenced
by newly-issued Class 1 Beneficial Ownership Certificates (as hereinafter
defined) in exchange for payment of money to the Trust and become Class 1
Beneficial Owners (as hereinafter defined) in accordance with the provisions of
this Trust Agreement, which money will be distributed to the Depositor in whole
or partial redemption of the Beneficial Interest held by the Depositor.
E.The Trust will retain LaSalle Investment Management, Inc. as the Manager of
the Trust to undertake certain actions and perform certain duties that would
otherwise be performed by the Trust.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby amend and restate in its entirety the
Initial Trust Agreement and agree as follows:


1



--------------------------------------------------------------------------------






Article 1
DEFINITIONS AND INTERPRETATION

Section 1.1    Definitions. Capitalized terms used in this Trust Agreement shall
have the following meanings:
“Affiliate” means, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract, or otherwise;
and the terms “controlling” and “controlled” shall have meanings correlative to
the foregoing.
“Beneficial Interest” means a beneficial interest in the Trust, as such term is
used in the Statutory Trust Act, all of which interests shall be either Class 1
Beneficial Interests or Class 2 Beneficial Interests.
“Beneficial Owner” means each Person who, at the time of determination, holds a
Beneficial Interest as reflected on the most recent Ownership Records.
“Beneficial Ownership Certificate” means a certificate, stating whether it is a
Class 1 Beneficial Ownership Certificate or a Class 2 Beneficial Ownership
Certificate, in substantially the form of Exhibit B-1 or Exhibit B-2,
respectively, evidencing a Beneficial Interest in the Trust.
“Business Day” is any day other than on Saturday, Sunday or legal holiday in the
State of Delaware.
“Cash Amount” has the meaning given to such term in Section 10.2.
“Cash Investor” has the meaning given to such term in Section 10.2.
“Certificate of Trust” means the certificate of trust of the Trust in
substantially the form of Exhibit C.
“Class 1 Beneficial Interests” mean the Beneficial Interests held by the
Investors. The issued Class 1 Beneficial Interests, along with any outstanding
and unredeemed Class 2 Beneficial Interest, if any, collectively equal 100% of
the Beneficial Interests.
“Class 2 Beneficial Interest” means the Beneficial Interest held by the
Depositor.
“Class 1 Beneficial Owners” mean the Investors.
“Class 2 Beneficial Owner” means the Depositor and any permitted assignee of the
Class 2 Beneficial Interest.
“Class 1 Beneficial Ownership Certificates” means the Beneficial Ownership
Certificates issued to the Investors.
“Class 2 Beneficial Ownership Certificate” means the Beneficial Ownership
Certificate issued to the Depositor and any permitted assignee of the Class 2
Beneficial Interest, and if, at any time, the Class 2 Beneficial Interest is
held by more than one Person, such term in the plural shall mean the Beneficial
Ownership Certificates issued to such Persons.


2



--------------------------------------------------------------------------------





“Closing Date” means that date of the first sale of Class 1 Beneficial Interests
in the Trust to the Investors.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Conversion Notice” means the notice, in substantially the form of Exhibit H,
issued by the Depositor to the Delaware Trustee and the Manager stating that the
provisions of Section 3.3(c) shall become effective upon receipt of the notice
by the Delaware Trustee.
“Costs of Sale” has the meaning given to such term in Section 6.14.
“Delaware Trustee” has the meaning given to such term in the introductory
paragraph hereof.
“Deposit Date” means the date of the Merger.
“Depositor” has the meaning given to such term in the introductory paragraph
hereof.
“DTC” has the meaning given to such term in the introductory paragraph hereof.
“Effective Date” means the date of this Trust Agreement as specified in the
introductory paragraph hereof.
“Exhibit” means an exhibit attached to this Trust Agreement, unless otherwise
specified.
“Financing Documents” means the First Mortgage Loan Documents and any other
documents or agreements contemplated by any of the foregoing or otherwise
required by Lender.
“First Mortgage” means the first-priority Mortgage securing the First Mortgage
Loan.
“First Mortgage Loan” means the Lender’s mortgage loan in the original principal
amount of approximately $[●], secured by the First Mortgage and the First
Mortgage Loan Documents.
“First Mortgage Loan Documents” means, in connection with the First Mortgage
Loan, the First Mortgage and all related assignment of leases and rents, and the
other security instruments in or related to the Real Estate.
“FMV Option” has the meaning given to such term in Section 10.1.
“Initial Trust Agreement” has the meaning given to such term in Recital A
hereof.
“Investors” mean the original purchasers of Class 1 Beneficial Interests in the
Trust and any permitted assignees of such Class 1 Beneficial Interests.
“Leases” means (i) the Master Lease and (ii) any subleases relating to the Real
Estate.
“Lender” means [●], together with its successors, assigns and transferees.
“Loan” means, collectively, all debt obligations to the Lender as evidenced and
secured by the Financing Documents.
“Manager” means the Person serving, at the time of determination, as the manager
under this Trust Agreement. As of the Effective Date, the Manager is LaSalle
Investment Management, Inc.
“Manager Covered Expenses” has the meaning given to such term in Section 5.4.
“Manager Indemnified Persons” has the meaning given to such term in Section 5.4.


3



--------------------------------------------------------------------------------





“Master Lease” means that master lease agreement between the Trust, as landlord,
and [●], as master tenant, relating to the Real Estate, together with all
amendments, supplements and modifications thereto.
“Master Tenant” means [●], as master tenant under the Master Lease, including
all permitted assigns, transferees and successors.
“Memorandum” means the Sponsor’s Confidential Delaware Statutory Trust Program
Memorandum and Property Supplement (as supplemented and amended from time to
time), through which the Class 1 Beneficial Interests are being syndicated to
accredited investors.
“Merger” shall have the meaning given to such term in Recital C hereof.
“Mortgage” means any mortgage and security agreement or deed of trust and
security agreement, as the case may be, encumbering the Real Estate as security
for the Loan.
“Note” means the promissory note or notes, as the case may be, evidencing the
Loan.
“Notice of Exchange” has the meaning given to such term in Section 10.1.
“Offered Interest” means a Class 1 Beneficial Interest, or portion thereof, that
is being offered for sale pursuant to a Third-Party Offer.
“Offerees” means, with respect to a Third-Party Offer, the Manager and each
Class 1 Beneficial Owner other than the Selling Beneficial Owner.
“OP” shall mean JLLIPT Holdings LP, a Delaware limited partnership.
“Ownership Records” means the records maintained by the Manager, substantially
in the form of Exhibit D, indicating from time to time the name, mailing
address, and Percentage Share of each Beneficial Owner, which records shall
initially indicate the Depositor as the sole Beneficial Owner and shall be
revised by the Manager contemporaneously to reflect the issuance of Beneficial
Interests and Beneficial Ownership Certificates in accordance with this Trust
Agreement, changes in mailing addresses, or other changes.
“Percentage Share” means, for each Beneficial Owner, the percentage of the
aggregate Beneficial Interest in the Trust held by such Beneficial Owner as
reflected on the most recent Ownership Records and evidenced by the Beneficial
Ownership Certificate held by such Beneficial Owner. For the avoidance of doubt,
the sum of (i) the Percentage Share of the Class 1 Beneficial Interests and (ii)
the Percentage Share of the Class 2 Beneficial Interests at all times shall be
one hundred percent (100%).
“Permitted Investment” has the meaning set forth in Section 7.2.
“Permitted Transfer” means the transfer of a Class 1 Beneficial Interest (i) by
devise, descent or by operation of law upon the death of a Class 1 Beneficial
Owner or the member, partner, or stockholder of a Class 1 Beneficial Owner or
(ii) by an individual to a trust or other entity created for estate planning
purposes primarily for the benefit of such individual; provided, however, that
the transferee in any such transfer pursuant to items (i) through (ii) must be
an accredited investor or acting in a fiduciary capacity for a person meeting
such condition.
“Person” means a natural person, corporation, limited partnership, general
partnership, joint stock company, joint venture, association, company, trust,
bank trust company, land trust, business trust, statutory


4



--------------------------------------------------------------------------------





trust or other organization, whether or not a legal entity, and a government or
agency or political subdivision thereof.
“Purchase Agreement” means the agreement to be entered into by the Trust
(through the Manager) and each Investor with respect to the acquisition of Class
1 Beneficial Interests by the Investors.
“Purchase Contract” has the meaning given to such term in Recital B hereof.
“Real Estate” has the meaning given to such term in Recital B hereof.
“Receipt Date” has the meaning given to such term in Section 10.3.
“Regulations” means U.S. Treasury Regulations promulgated under the Code.
“Reserves” has the meaning given to such term in Section 7.2 and includes,
without limitation, the Supplemental Trust Reserve and any other reserve or
escrow account required by Lender under the Financing Documents or by the Trust
as elsewhere provided herein.
“ROFR Notice” has the meaning given to such term in Section 6.4(a).
“Secretary of State” has the meaning given to such term in Section 2.1(b).
“Section” means a section of this Trust Agreement, unless otherwise specified.
“Securities Act” means the Securities Act of 1933, as amended.
“Selling Beneficial Owner” means a Class 1 Beneficial Owner who receives a
Third-Party Offer.
“Signatory Trustee” has the meaning given to such term in the introductory
paragraph hereof.
“SPE” shall have the meaning given to such term in Recital B hereof.
“Sponsor” means the Depositor.
“Springing LLC” has the meaning given to such term in Section 9.2.
“Statutory Trust Act” has the meaning given to such term in Recital A hereof.
“Supplemental Trust Reserve” means a Manager-controlled reserve account on
behalf of and owned by the Trust for costs and expenses associated with the Real
Estate.
“Tenant” means the Person identified as the tenant or lessee in each of the
Leases.
“Third-Party Offer” means an offer to purchase all or a portion of a Class 1
Beneficial Interest, a controlling ownership interest in the Selling Beneficial
Owner or any right to control the Selling Beneficial Owner that (i) is for a
specified price and stated terms, (ii) is made by a Person, identified therein
by name and address and (iii) contains all terms and conditions of the proposed
purchase and sale thereof.
“Transaction Documents” means the Trust Agreement, the Purchase Agreement, the
Leases, the Financing Documents, together with any other documents to be
executed in furtherance of the investment activities of the Trust.
“Transfer Distribution” has the meaning given to such term in Section 9.2.
“Trust” means [●], a Delaware statutory trust continued by and in accordance
with, and governed by, this Trust Agreement.


5



--------------------------------------------------------------------------------





“Trust Agreement” has the meaning given to such term in the introductory
paragraph hereof.
“Trust Estate” means all of the Trust’s right, title, and interest in and to the
Leases, the Real Estate, and any and all other property and assets (whether
tangible or intangible) in which the Trust at any time has any right, title or
interest.
“Trust Management Fee” shall have the meaning given to such term in Section 5.5.
“Trustee Covered Expenses” has the meaning given to such term in Section 4.4.
“Trustee Indemnified Persons” has the meaning given to such term in Section 4.4.
“Units” has the meaning given to such term in Section 10.1.

Article 2
GENERAL MATTERS

Section 2.1    Organizational Matters.
(a)    DTC is hereby appointed as the Delaware Trustee, and DTC hereby accepts
such appointment, pursuant and subject to this Trust Agreement.
(b)    The Depositor has authorized and directed the Delaware Trustee to execute
and file the Certificate of Trust in the office of the Secretary of State of the
State of Delaware (the “Secretary of State”), which filing has been duly made,
and hereby authorizes the Delaware Trustee to execute and file in the office of
the Secretary of State such other certificates as may from time to time be
required under the Statutory Trust Act or any other Delaware law.
(c)    The name of the Trust is [●]. The Manager shall have full power and
authority, and is hereby authorized, to conduct the activities of the Trust,
execute and deliver all documents (including, without limitation, the
Transaction Documents to which the Trust is or becomes a party from time to
time) for or on behalf of the Trust, and cause the Trust to sue or be sued under
its name. Any reference to the Trust shall be a reference to the statutory trust
formed pursuant to the Certificate of Trust and this Trust Agreement and not to
the Signatory Trustee, the Delaware Trustee or the Manager individually or to
the officers, agents or employees of the Trust, the Signatory Trustee, the
Delaware Trustee, or the Manager.
(d)    The principal office of the Trust, and such additional offices as the
Manager may determine to establish, shall be located at such places inside or
outside of the State of Delaware as the Manager shall designate from time to
time. As of the Effective Date, the principal office of the Trust is located at
333 West Wacker Drive Suite 2300 Chicago, Illinois 60606.
(e)    Legal title to the Trust Estate shall be vested in the Trust (or the
Signatory Trustee on behalf of the Trust) as a separate legal entity.


6



--------------------------------------------------------------------------------






Section 2.2    Declaration of Trust and Statement of Intent.
(a)    The Trust hereby declares that it shall hold the Trust Estate in trust
for the benefit of the Beneficial Owners upon the terms set forth in this Trust
Agreement, subject to the obligations of the Trust under the Financing
Documents,
(b)    It is the intention of the parties that the Trust constitute a “statutory
trust,” the Delaware Trustee is a “trustee,” the Manager is an “agent” of the
Trust, the Signatory Trustee is a co-trustee (subject to the limitations
provided for in Section 4.8 hereof), the Beneficial Owners are “beneficial
owners,” and this Trust Agreement is the “governing instrument” of the Trust,
each within the respective meaning provided in the Statutory Trust Act.

Section 2.3    Purposes. The purposes of the Trust are, and the Trust has all
requisite power, authority and authorization to engage in, the following
activities: (i) to acquire the Real Estate and enter into, execute, deliver and
perform the Leases and the Financing Documents and the other Transaction
Documents to which it is or becomes a party from time to time; (ii) to hold for
investment and eventually dispose of the Real Estate; and (iii) to take only
such other actions as the Manager deems necessary to carry out the foregoing.
Neither the Delaware Trustee, the Manager, Investors or Beneficial Owners, nor
any of their agents or affiliates, shall provide services related to the Trust
or the Real Estate: (a) that are not “customary services” within the meaning of
Revenue Ruling 75-374, 1975-2 C.B. 261; (b) the payment for which would not
qualify as “rents from real property” within the meaning of Code Section
512(b)(3)(A)(i) and the Regulations thereunder; or (c) the payment for which
would not qualify as “rents from real property” within the meaning of Code
Sections 856(c)(2)(C) and 856(c)(3)(A) and the Regulations thereunder. The Trust
shall conduct no business other than as specifically set forth in this Section
2.3.

Article 3
PROVISIONS RELATING TO THE LOAN AND TAX TREATMENT

Section 3.1    Article 3 Supersedes All Other Provisions of this Trust
Agreement. This Article 3 contains certain provisions required by the Lender in
connection with the Loan or intended to achieve the desired treatment of the
Trust and Beneficial Interests for federal income tax purposes. To the extent of
any inconsistency between this Article 3 and any other provision of this Trust
Agreement, this Article 3 shall supersede and be controlling; provided, for the
avoidance of doubt, that nothing in this Article 3 or elsewhere in this Trust
Agreement shall limit or impair the Trust’s power, authority and authorization
(or limit or impair the Manager’s power, authority and authorization to cause
the Trust) to enter into, execute, deliver, and perform its obligations under,
the Transaction Documents to which it is or becomes a party from time to time,
and to do so without the need for the consent or approval of any Beneficial
Owner or other Person, and further provided that the requirements of this
Article 3 shall be enforceable to the maximum extent permissible under the
Statutory Trust Act.


7



--------------------------------------------------------------------------------






Section 3.2    Provisions Relating to Loan.
(a)    [This Section 3.2 is intended to qualify the Trust as a “Single Purpose
Entity” for purposes of the Loan. So long as the Loan remains outstanding, the
provisions of this Section 3.2 shall be in full force and effect. The terms of
this Trust Agreement will be further limited by and subject to the provisions of
the Financing Documents while the Loan remains outstanding.
(b)    Until the Loan is paid in full, the Trust must remain a Single Purpose
Entity. A “Single Purpose Entity” means with respect to the Trust, a Delaware
statutory trust or, following a Transfer Distribution, a limited liability
company, which at all times since its formation and thereafter:
(1)    shall not own or lease any real property, personal property, or assets
other than the Trust Estate;
(2)    shall not own, operate, or participate in any business other than the
leasing, ownership, management, operation, and maintenance of the Trust Estate;
(3)    shall not commingle its assets or funds with those of any other Person,
unless such assets or funds can easily be segregated and identified in the
ordinary course of business from those of any other Person;
(4)    shall maintain its financial statements, accounting records, and other
partnership, real estate investment trust, limited liability company, or
corporate documents, as the case may be, separate from those of any other Person
(unless the Trust’s assets have been included in a consolidated financial
statement prepared in accordance with generally accepted accounting principles
or if the beneficial interest holder has included their share of assets on their
personal financial documents);
(5)    shall not have any material financial obligation under or secured by any
indenture, mortgage, deed of trust, deed to secure debt, loan agreement, or
other agreement or instrument to which the Trust is a party, or by which the
Trust is otherwise bound, or to which the Trust Estate is subject or by which it
is otherwise encumbered, other than: (A) unsecured trade payables incurred in
the ordinary course of the operation of the Trust Estate (exclusive of amounts
for rehabilitation, restoration, repairs, or replacements of the Trust Estate)
that (i) are not evidenced by a promissory note, (ii) are payable within sixty
(60) days of the date incurred, and (iii) as of the effective date of the Loan,
do not exceed, in the aggregate, four percent (4%) of the original principal
balance of the Loan and outstanding for a period not to exceed sixty (60)
consecutive days; (B) if the Mortgage grants a lien on a leasehold estate, the
Trust’s obligations as lessee under the ground lease creating such leasehold
estate; (C) obligations under the First Mortgage Loan Documents and obligations
secured by the Trust Estate to the extent permitted by the First Mortgage Loan
Documents; and (D) the Trust’s obligations under the Master Lease documents;
(6)    shall not assume, guarantee, or pledge its assets to secure the
liabilities or obligations of any other Person (except in connection with the
Loan or other mortgage loans


8



--------------------------------------------------------------------------------





that have been paid in full or collaterally assigned to Lender, including in
connection with any Consolidation, Extension and Modification Agreement or
similar instrument as such terms are used in the Loan), or held out its credit
as being available to satisfy the obligations of any other Person;
(7)    shall not make loans or advances to any other Person;
(8)    shall not enter into and shall not be a party to, any transaction with
any Affiliate except in the ordinary course of business and on terms which are
no more favorable to any such Affiliate than would be obtained in a comparable
arm’s length transaction with an unrelated third party; and
(9)    has been adequately capitalized in light of its contemplated business
operations.]

Section 3.3    Provisions Relating to Tax Treatment.
(a)    Prior to the issuance of the Conversion Notice, the sole Beneficial Owner
of the Trust shall be the Depositor. The rights of the Depositor (as the Class 2
Beneficial Owner) with respect to the assets and property held by the Trust, as
provided in Section 6.11 hereof, are such that the Trust will be characterized
at such time as a “business entity” within the meaning of Regulations Section
301.7701-3. Because the Depositor will be the sole Beneficial Owner, the Trust
will be characterized as a disregarded entity, and all assets and property of
the Trust shall be treated for federal income tax purposes as assets and
property of the Depositor.
(b)    Upon the issuance of the Conversion Notice, the special rights of the
Depositor (as the Class 2 Beneficial Owner) set forth in Section 6.11 will
terminate, as set forth in Section 6.12, and the Depositor will have the same
rights as any Class 1 Beneficial Owner.
(c)    It is the intention of the parties hereto that upon and at all times
after the issuance of the Conversion Notice that the Trust shall constitute an
investment trust pursuant to Regulations Section 301.7701-4(c) and each
Beneficial Owner shall be treated as a “grantor” within the meaning of Code
Section 671. As such, the parties further intend that each Beneficial Owner
shall be treated for federal income tax purposes as if it holds a direct
ownership interest in the Real Estate. Each Beneficial Owner agrees to report
its interest in the Trust in a manner consistent with the foregoing and
otherwise not to take any action that would be inconsistent with the foregoing.
Upon and after issuance of the Conversion Notice, none of the Delaware Trustee,
the Manager, the Beneficial Owners and/or the Trust shall have power and
authority, or shall be authorized, and each of them is hereby expressly
prohibited from taking, and none of them shall be allowed to take, any of the
following actions with respect to the Trust:
(1)    sell, transfer or exchange the Real Estate except as required under
Article 9;
(2)    reinvest any monies of the Trust, except to make modifications or repairs
to the Real Estate permitted hereunder or in accordance with Section 7.2;
(3)    renegotiate the terms of the Loan or enter into new financing (except in


9



--------------------------------------------------------------------------------






the case of a lessee’ bankruptcy or insolvency);
(4)    renegotiate the Master Lease or enter into new leases (other than the
original Master Lease entered into in connection with the acquisition of the
Real Estate), except in the case of the Master Tenant’s bankruptcy or
insolvency;
(5)    make modifications to the Real Estate (other than minor non-structural
modifications) unless required by law;
(6)    accept any capital from a Beneficial Owner (other than capital from an
Investor that will be (i) used to pay expenses of the offer and sale of the
Class 1 Interests, (ii) used to fund Reserves, or (iii) distributed to the
Depositor and reduce the Depositor’s Percentage Share); or
(7)    take any other action which would in the reasoned opinion of tax counsel
to the Trust should cause the Trust to be treated as a business entity for
federal income tax purposes if the effect would be that such action or actions
would constitute a power under the Trust Agreement to “vary the investment of
the certificate holders” under Regulations Section 301.7701-4(c)(1) and Rev.
Rul. 2004-86.
The Trust shall hold the Trust Estate for investment purposes and only lease the
Real Estate to the Master Tenant. The activities of the Trust with respect to
the Trust Estate shall be limited to the activities which are customary services
in connection with the maintenance and repair of the Real Estate and none of the
Delaware Trustee, Beneficial Owners, the Manager or their agents shall provide
non-customary services, as such term is defined in Code Sections 512 and 856 and
Rev. Rul. 75-374, 1975-2 C.B. 261. The Trust shall conduct no business other
than as specifically set forth in this Section 3.3. Without limiting the
generality of the foregoing, upon and after issuance of the Conversion Notice,
(i) none of the Delaware Trustee, the Manager, the Beneficial Owners and the
Trust shall have any power or authority to undertake any actions that are not
permitted to be undertaken by an entity that is treated as a “trust” within the
meaning of Regulations Section 301.7701-4 and not treated as a “business entity”
within the meaning of Regulations Section 301.7701-3, and (ii) this Trust
Agreement shall be interpreted and enforced so as to be in compliance with the
requirements of Rev. Rul. 2004-86, 2004-33 I.R.B. 191.
For federal income tax purposes, after the issuance of the Conversion Notice,
the Trust is intended to be and shall constitute an investment trust pursuant to
Regulations Section 301.7701-4(c) and a “grantor trust” under Subpart E of Part
1, Subchapter J of the Code (Code Sections 671 - 679) and shall not constitute a
“business entity.”

Article 4
CONCERNING THE DELAWARE TRUSTEE AND SIGNATORY TRUSTEE

Section 4.1    Power and Authority.
(a)    The Delaware Trustee serves the Trust solely to fulfill the Trust’s
obligation pursuant to Section 3807(a) of the Statutory Trust Act to have at
least one trustee who has its principal place of business


10



--------------------------------------------------------------------------------





in the State of Delaware. It is understood and agreed by the parties hereto that
the Delaware Trustee shall have none of the duties or liabilities of the
Manager. The duties of the Delaware Trustee are limited to (i) accepting legal
process served on the Trust in the State of Delaware and (ii) the execution of
any certificates required to be filed with the Delaware Secretary of State which
the Delaware Trustee is required to execute pursuant to the Statutory Trust Act.
The Manager agrees not to instruct the Delaware Trustee to take any action that
is contrary to the terms of this Trust Agreement or of any document contemplated
hereby to which the Trust or the Delaware Trustee is or becomes party or that is
otherwise contrary to law. Other than as expressly provided for in this Trust
Agreement, the Delaware Trustee shall have no duty or obligation to take any
action for or on behalf of the Trust, including without limitation, to manage or
deal with the Trust Estate, or to otherwise take or refrain from taking any
action under, or in connection with, any document contemplated hereby to which
the Delaware Trustee is a party, except as expressly provided by this Trust
Agreement, and no implied duties shall be read herein against the Delaware
Trustee, including without limitation, that no action requested of the Delaware
Trustee shall require the performance of any investigation, analysis, or other
due diligence activities by the Delaware Trustee in respect to such action or
the performance of its duties on behalf of the Trust generally. Notwithstanding
any provision of this Trust Agreement or any other document to the contrary,
under no circumstances shall the Delaware Trustee, in its individual capacity as
in its capacity as Delaware Trustee, (i) be liable to the Trust or its
beneficiaries for any of its acts or omissions except for acts or omissions
constituting bad faith or willful misconduct; and (ii) be liable to any person
other than the Trust or a beneficiary of the Trust for any act, omission or
obligation of the Trust or any trustee thereof and all persons having any claim
against the Delaware Trustee by reason of the transactions contemplated by this
Trust Agreement, the Transaction Documents, or any other document shall look
only to the Trust Estate for payment or satisfaction thereof. Pursuant to
Section 3806(c) of the Statutory Trust Act, to the extent that at law or in
equity the Delaware Trustee, as trustee, has duties (including fiduciary duties)
and liabilities relating to the Trust or to beneficiaries thereof, the Delaware
Trustee’s duties and liabilities are hereby eliminated and restricted to the
fullest extent allowable under applicable law and the Delaware Trustee shall not
be liable to the Trust or to any beneficial owner of the Trust for any action
taken in good faith reliance on the terms of this Trust Agreement.

Section 4.2    Delaware Trustee’s Capacity. In accepting the trust hereby
created, the Delaware Trustee acts solely as the Delaware Trustee hereunder and
not in its individual capacity, and all Persons having any claim against the
Delaware Trustee by reason of the transactions contemplated by this Trust
Agreement, the Transaction Documents, or any other document shall look only to
the Trust Estate for payment or satisfaction thereof. Notwithstanding any
provision of this Trust Agreement or any other document to the contrary, under
no circumstances shall the Delaware Trustee, in its individual capacity or in
its capacity as a Delaware Trustee, (i) have any duty to choose or supervise,
nor shall it have any liability for the actions or inactions of, the Manager or
any officer, manager, employee, or other Person (other than its own employees),
or (ii) be liable or responsible for, or obligated to perform, any contract,
representation, warranty, obligation, covenant, indebtedness or liability of the
Trust, the Manager, or any officer, manager, employee, or other Person (other
than its own employees); provided, however, that this limitation shall not
protect the Delaware Trustee against any liability to the Beneficial Owners to
which it would otherwise be subject by reason of its willful misconduct, bad
faith, fraud or gross negligence in the performance of its duties under this
Trust Agreement.


11



--------------------------------------------------------------------------------






Section 4.3    Duties. None of the Delaware Trustee or any successor trustee
shall have any duty or obligation under or in connection with this Trust
Agreement, the Trust, or any transaction or document contemplated hereby, except
as expressly provided by the terms of this Trust Agreement, and no implied
fiduciary or other duties or obligations shall be read into this Trust Agreement
against the Delaware Trustee or any successor trustee. The right of the Delaware
Trustee to perform any discretionary act enumerated herein shall not be
construed as a duty. To the fullest extent permitted by applicable law,
including without limitation Section 3806 of the Statutory Trust Act, the
Delaware Trustee and any successor trustee (i) shall have no duties (fiduciary
or otherwise) to any Person other than the Trust and the Beneficial Owners, and
all such duties (including only those fiduciary duties expressly set forth
herein as being fiduciary in nature) shall be restricted to those duties
(including fiduciary duties) expressly set forth in this Trust Agreement, and
(ii) shall have no liability (including no liability for breach of contract or
breach of duty) to any Person other than the Trust and the Beneficial Owners,
and all such liability shall be restricted to those liabilities expressly set
forth in this Trust Agreement; provided, however, no provision of this Trust
Agreement is intended to or shall eliminate the implied contractual covenant of
good faith and fair dealing or limit or eliminate liability for any act or
omission that constitutes a bad faith violation of the implied contractual
covenant of good faith and fair dealing. Pursuant to Section 3803(b) of the
Statutory Trust Act, the Delaware Trustee shall not be liable to any person
other than the Trust or a beneficiary of the Trust for any act, omission or
obligation of the Trust or any trustee thereof and all persons having any claim
against the Delaware Trustee by reason of the transactions contemplated by this
Trust Agreement or any other agreement or instrument related to the Trust shall
look only to the Trust’s property for payment or satisfaction thereof. Under no
circumstances shall the Delaware Trustee be liable for any punitive, exemplary,
consequential, special or other damages for a breach under the Trust Agreement.


12



--------------------------------------------------------------------------------






Section 4.4    Indemnification. The Beneficial Owners and the Trust, jointly and
severally, hereby agree to: (i) reimburse the Persons serving as the Delaware
Trustee and/or any successor trustee for all reasonable expenses (including
reasonable fees and expenses of counsel and other professionals), incurred in
connection with the negotiation, execution, delivery, or performance of, or
exercise of rights or powers under, this Trust Agreement; (ii) to the fullest
extent permitted by law, indemnify, defend and hold harmless the Persons serving
as the Delaware Trustee and/or any successor trustee, and the officers,
directors, employees and agents of the Persons serving as the Delaware Trustee
and/or any successor trustee (collectively, including the Trustee and/or any
successor trustee in its individual capacity, the “Trustee Indemnified Persons”)
from and against any and all losses, damages, liabilities, claims, actions,
suits, costs, expenses, disbursements (including the reasonable fees and
expenses of counsel and other professionals), taxes and penalties of any kind
and nature whatsoever (collectively, “Trustee Covered Expenses”), to the extent
that such Trustee Covered Expenses arise out of or are imposed upon or asserted
at any time against any such Trustee Indemnified Persons, including without
limitation on the basis of ordinary negligence on the part of any such Trustee
Indemnified Persons, with respect to or in connection with this Trust Agreement,
the Trust, or any transaction or document contemplated hereby; provided,
however, that the Beneficial Owners or the Trust shall not be required to
indemnify a Trustee Indemnified Person for Trustee Covered Expenses to the
extent such Trustee Covered Expenses result from the willful misconduct, bad
faith, fraud or gross negligence of such Trustee Indemnified Person; and (iii)
to the fullest extent permitted by law, advance to each such Trustee Indemnified
Person Trustee Covered Expenses incurred by such Trustee Indemnified Person in
defending any claim, demand, action, suit or proceeding, in connection with this
Trust Agreement, the Trust, or any transaction or document contemplated hereby,
prior to the final disposition of such claim, demand, action, suit or
proceeding, only upon receipt by any Beneficial Owner of an undertaking, by or
on behalf of such Trustee Indemnified Person, to repay such amount if a court of
competent jurisdiction renders a final, nonappealable judgment that includes a
specific finding of fact that such Trustee Indemnified Person is not entitled to
be indemnified therefor under this Section 4.4. The obligations of the
Beneficial Owners and the Trust under this Section 4.4 shall survive the
resignation or removal of the Delaware Trustee, shall survive the dissolution
and termination of the Trust, and shall survive the termination, amendment,
supplement, and/or restatement of this Trust Agreement; provided, however, a
Beneficial Owner shall be released from and relieved of any and all obligations
under this Section 4.4 that relate to any acts or events occurring in their
entirety after the date on which such Beneficial Owner no longer owns any
Beneficial Interest in the Trust. So long as any obligation evidenced or secured
by the Financing Documents is outstanding, no indemnity payment from funds of
the Trust (as distinct from funds from other sources, such as insurance) of any
indemnity pursuant to this Section 4.4 shall be payable from amounts allocable
to the Lender pursuant to the Financing Documents. Any indemnification set forth
in this Trust Agreement shall be fully subordinate to the Loan and shall not
constitute a claim against the Trust in the event its cash flow is insufficient
to pay its obligations, nor shall it constitute a claim against any Beneficial
Owner. Notwithstanding anything to the contrary in the above, in all cases, the
indemnification provided under this Section 4.4 shall be limited to and only
paid out of the Trust Estate.


13



--------------------------------------------------------------------------------






Section 4.5    Removal; Resignation; Succession. The Delaware Trustee may resign
at any time by giving at least sixty (60) days’ prior written notice to the
Manager. The Manager may at any time remove the Delaware Trustee for cause by
written notice to the Delaware Trustee. Cause shall only result from the willful
misconduct, bad faith, or fraud of the Delaware Trustee. Such resignation or
removal shall be effective upon the acceptance of appointment by a successor
trustee as hereinafter provided. In case of the removal or resignation of a
trustee, and with the prior written consent of Lender while the Loan is
outstanding, the Manager may appoint a successor by written instrument. If a
successor trustee shall not have been appointed within sixty (60) days after the
giving of such notice, the Delaware Trustee or any of the Beneficial Owners may
apply to any court of competent jurisdiction in the United States to appoint a
successor trustee to act until such time, if any, as a successor shall have been
appointed as provided above; provided the Lender approves such appointment
during any period in which the Loan remains outstanding. Any successor so
appointed by such court shall immediately and without further act be superseded
by any successor appointed as provided above within one year from the date of
the appointment by such court. Any successor, however appointed, shall execute
and deliver to its predecessor trustee an instrument accepting such appointment,
and thereupon such successor, without further act, shall become vested with all
the estates, properties, rights, powers, duties and trusts of the predecessor
trustee in the trusts hereunder with like effect as if originally named the
Trustee herein; but upon the written request of such successor, such predecessor
shall execute and deliver an instrument transferring to such successor, upon the
trusts herein expressed, all the estates, properties, rights, powers, duties and
trusts of such predecessor, and such predecessor shall duly assign, transfer,
deliver and pay over to such successor all monies or other property then held by
such predecessor upon the trusts herein expressed. Any right of the Beneficial
Owners against a predecessor trustee in its individual capacity shall survive
the resignation or removal of such predecessor, shall survive the dissolution
and termination of the Trust, and shall survive the termination, amendment,
supplement, and/or restatement of this Trust Agreement.
Any successor trustee, however appointed, shall be a bank or trust company
satisfying the requirements of Section 3807(a) of the Statutory Trust Act. Any
corporation into which the Delaware Trustee may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such the Delaware Trustee shall be a party,
or any corporation to which substantially all the corporate trust business of
the Delaware Trustee may be transferred, shall, subject to the preceding
sentence, be the Delaware Trustee under this Trust Agreement without further
act.

Section 4.6    Fees and Expenses. The Delaware Trustee shall receive as
compensation for their services hereunder such fees as have been separately
agreed upon between the Depositor and the Delaware Trustee. The Delaware Trustee
shall not have any obligation by virtue of this Trust Agreement to spend any of
its/their own funds, or to take any action that could result in its/their
incurring any cost or expense.

Section 4.7    Signatory Trustee. The Manager may appoint in its sole
discretion, from time to time, a co-trustee to serve with the Delaware Trustee
for the limited purpose of executing any documentation that may require the
signature of an authorized representative of the Trust. The Trust hereby grants
the Signatory Trustee the power, acting alone, to act and sign documents on
behalf of the Trust pursuant to the terms of this Section 4.7. The Manager may
appoint additional Signatory Trustees and replace any Signatory Trustee. The
Signatory Trustee shall not receive any compensation for its services. The
initial Signatory Trustee shall be the Manager.


14



--------------------------------------------------------------------------------






Article 5
CONCERNING THE MANAGER

Section 5.1 Power and Authority. The investment activities and affairs of the
Trust shall be managed exclusively by or under the direction of the Manager. The
Manager shall have the power and authority, and is hereby authorized and
empowered, to manage the Trust Estate and the investment activities and affairs
of the Trust, subject to and in accordance with the terms and provisions of this
Trust Agreement, provided that the Manager shall have no power to engage on
behalf of the Trust in any activities that the Trust could not engage in
directly, and further provided that the Manager shall at all times be subject to
the control and authority of the Trust. The Manager shall have the power and
authority, and is hereby authorized, empowered, and directed by the Trust, to
enter into, execute and deliver, and to cause the Trust to perform its
obligations under, each of the Transaction Documents to which the Trust is or
becomes a party or signatory, and in furtherance thereof, the Class 2 Beneficial
Owner, at any time prior to the issuance of the Conversion Notice, may confirm
such authorization, empowerment, and direction and otherwise direct the Manager
in connection with the investment activities and affairs of the Trust.
Notwithstanding the other provisions of this Section 5.1, the Manager shall have
the power and authority to cause the Trust to (i) acquire the Real Estate; and
(ii) execute and deliver the Master Lease and Financing Documents in connection
with the acquisition of the Real Estate following the issuance of the Conversion
Notice (but, except as otherwise provided herein, shall not have the power to
renegotiate, amend, or restate the Master Lease and Financing Documents
following the issuance of the Conversion Notice). Further, the Manager shall at
all times during the term of the Trust have a special and limited power of
attorney as the attorney-in-fact for each Beneficial Owner, with power and
authority to act in the name and on behalf of each such Beneficial Owner to
execute, acknowledge, and swear to in the execution, acknowledgment and filing
of documents that are not inconsistent with the provisions of this Trust
Agreement and which may include, by way of illustration but not by way of
limitation, documents relating to the FMV Option.

Section 5.2    Manager’s Capacity. The Manager acts solely as an agent of the
Trust and not in its individual capacity, and all Persons having any claim
against the Manager by reason of the transactions contemplated by this Trust
Agreement, the Transaction Documents, or any other document shall look only to
the Trust Estate for payment or satisfaction thereof. Notwithstanding any
provision of this Trust Agreement to the contrary, the Manager shall not have
any liability to any Person except for its own fraud or gross negligence.


15



--------------------------------------------------------------------------------






Section 5.3    Duties.
(a)    The Manager has primary responsibility for performing the administrative
actions set forth in this Section 5.3. In addition, the Manager shall have the
obligations with respect to a potential sale of the Trust Estate set forth in
Article 9. The Manager shall have no duty or obligation to comply with any
directive from any Beneficial Owner with respect to the Trust Estate. The
Manager shall not have any duty or obligation under or in connection with this
Trust Agreement, the Trust, or any transaction or document contemplated hereby,
except as expressly provided by the terms of this Trust Agreement, and no
implied duties or obligations shall be read into this Trust Agreement against
the Manager. The right of the Manager to perform any discretionary act
enumerated herein shall not be construed as a duty. To the fullest extent
permitted by applicable law, including without limitation Section 3806 of the
Statutory Trust Act, (i) the Manager’s duties and liabilities relating thereto
to the Trust and the Beneficial Owners shall be restricted to those duties
expressly set forth in this Trust Agreement and liabilities relating thereto,
and (ii) Manager has no fiduciary duties whatsoever to the Trust or to
Beneficial Owners.
(b)    Without limiting the generality of Section 5.3(a) above, upon and after
the issuance of the Conversion Notice, the Manager, for and on behalf of the
Trust, is hereby authorized and directed to take each of the following actions
necessary to conserve and protect the Trust Estate:
(1)    taking part of the Merger and acquiring the Real Estate subject to the
Leases and entering into the Master Lease and the Loan;
(2)    complying with the terms of the Financing Documents;
(3)    collecting rents and making distributions in accordance with Article 7;
(4)    entering into any agreement for purposes of completing tax-free exchanges
of real property with a “qualified intermediary” as defined in Regulations
Section 1.1031(k)-1;
(5)    notifying the relevant parties of any default by them under the
Transaction Documents;
(6)    take any action which in the reasoned opinion of tax counsel to the
Trust, should not have an adverse effect on either the treatment of the Trust as
an “investment trust” within the meaning of Regulations Section 301.7701-4(c) or
each Beneficial Owner as a “grantor” within the meaning of Code Section 671; and
(7)    solely to the extent necessitated by the bankruptcy or insolvency of the
Master Tenant or any other tenant of the Real Estate, if the Trust has not
terminated under Section 9.2, entering into a new lease with respect to the Real
Estate or renegotiating or refinancing any debt secured by the Real Estate
(including, without limitation, the Loan).
The foregoing notwithstanding, from and after the issuance of the Conversion
Notice, under no circumstances shall the power or authority of the Manager
include the ability to take any actions which would cause the Trust to cease to
constitute an “investment trust” within the meaning of Regulations Section
301.7701-4(c). After issuance of the Conversion Notice, the power and authority
of the Manager shall be strictly and narrowly


16



--------------------------------------------------------------------------------





construed so as to preserve and protect the status of the Trust as an
“investment trust” for federal income tax purposes.
(c)    The Manager or a third party recordkeeping services provider engaged by
the Trust shall keep customary and appropriate books and records relating to the
Trust and the Trust Estate and shall certify reports regarding same to the
Lender, if required by the Financing Documents. The Manager shall maintain
appropriate books and records in order to provide reports of income and expenses
to each Beneficial Owner as necessary for such Beneficial Owner to prepare
his/her income tax returns regarding the Trust Estate.
(d)    The Manager shall promptly furnish to the Beneficial Owners copies of any
reports, notices, requests, demands, certificates, financial statements and any
other writings that the Financing Documents require that the Manager distribute
to the Beneficial Owners (unless the Manager reasonably believes the same have
been already sent directly to the Beneficial Owners in which case the Manager
shall have no obligation to re-distribute them).
(e)    The Manager shall not be required to act or refrain from acting under
this Trust Agreement or the Financing Documents if the Manager reasonably
determines, or has been advised by counsel, that such actions or inactions may
result in personal liability, unless the Manager is indemnified by the Trust and
the Beneficial Owners against any liability and costs (including reasonable
legal fees and expenses) which may result in a manner and form reasonably
satisfactory to the Manager.
(f)    The Manager shall not, on its own behalf (in contrast to actions that the
Manager is required to perform on behalf of the Trust), have any duty to (i)
file, record or deposit any document or to maintain any such filing, recording
or deposit or to refile, rerecord or redeposit any such document, (ii) obtain or
maintain any insurance on the Real Estate, (iii) maintain the Real Estate, (iv)
pay or discharge any tax levied against any part of the Trust Estate, (v)
confirm, verify, investigate or inquire into the failure to receive any reports
or financial statements from any party obligated under the Financing Documents
to provide such, or (vi) inspect the Real Estate at any time or to ascertain or
inquire as to the performance or observance of any of the covenants of any
Person under the Financing Documents.
(g)    The Manager shall manage, control, dispose of or otherwise deal with the
Trust Estate in its discretion, subject to any restrictions or obligations set
forth in the Financing Documents or in this Trust Agreement.
(h)    The Manager shall provide to each Person who becomes a Beneficial Owner a
copy of this Trust Agreement at or before the time such Person becomes a
Beneficial Owner.
(i)    The Manager shall provide to the Delaware Trustee a copy of the Ownership
Records contemporaneously with each revision thereto.


17



--------------------------------------------------------------------------------






Section 5.4    Indemnification. The Class 1 Beneficial Owners and the Trust,
jointly and severally, hereby agree to (i) reimburse the Manager for all
reasonable expenses (including reasonable fees and expenses of counsel and other
professionals), incurred in connection with the negotiation, execution,
delivery, or performance of, or exercise of rights or powers under, this Trust
Agreement, (ii) to the fullest extent permitted by law, indemnify, defend and
hold harmless the Manager, and the officers, directors, employees and agents of
the Manager (collectively, including the Manager, the “Manager Indemnified
Persons”) from and against any and all losses, damages, liabilities, claims,
actions, suits, costs, expenses, disbursements (including the reasonable fees
and expenses of counsel and other professionals), taxes and penalties of any
kind and nature whatsoever (collectively, “Manager Covered Expenses”), to the
extent that such Manager Covered Expenses arise out of or are imposed upon or
asserted at any time against such Manager Indemnified Persons, including without
limitation on the basis of ordinary negligence on the part of any such Manager
Indemnified Persons, with respect to or in connection with this Trust Agreement,
the Trust, or any transaction or document contemplated hereby; provided,
however, that the Class 1 Beneficial Owners shall not be required to indemnify a
Manager Indemnified Person for Manager Covered Expenses to the extent such
Manager Covered Expenses result from the fraud or gross negligence of such
Manager Indemnified Person, and (iii) to the fullest extent permitted by law,
advance to each such Manager Indemnified Person, Manager Covered Expenses
incurred by such Manager Indemnified Person in defending any claim, demand,
action, suit or proceeding, in connection with this Trust Agreement, the Trust,
or any transaction or document contemplated hereby, prior to the final
disposition of such claim, demand, action, suit or proceeding upon receipt by
any Class 1 Beneficial Owner of an undertaking, by or on behalf of such Manager
Indemnified Person, to repay such amount unless a court of competent
jurisdiction renders a final, nonappealable judgment that includes a specific
finding of fact that such Manager Indemnified Person is not entitled to be
indemnified therefor under this Section 5.4. The obligations of the Class 1
Beneficial Owners and the Trust under this Section 5.4 shall survive the
resignation or removal of the Manager, apply to the Manager in its role as the
Signatory Trustee of the Trust under Section 4.8, shall survive the dissolution
and termination of the Trust, and shall survive the termination, amendment,
supplement, and/or restatement of this Trust Agreement. So long as any
obligation evidenced or secured by the Financing Documents is outstanding, no
indemnity payment from funds of the Trust (as distinct from funds from other
sources, such as insurance) of any indemnity pursuant to this Section 5.4 shall
be payable from amounts allocable to the Lender pursuant to the Financing
Documents. Any indemnification set forth in this Trust Agreement shall be fully
subordinate to the Loan and shall not constitute a claim against the Trust in
the event its cash flow is insufficient to pay its obligations, nor shall it
constitute a claim against any beneficial owner of an interest in the Trust.
Notwithstanding anything to the contrary in the above, in all cases, the
indemnification obligations of the Class 1 Beneficial Owners under this Section
5.4 shall be limited to and only paid out of the Trust Estate.


18



--------------------------------------------------------------------------------






Section 5.5    Fees and Expenses. The Manager shall receive an annual trust
management fee (the "Trust Management Fee") equal to [●] of the total proceeds
received from the sale of the Class 1 Beneficial Interests by the Trust, which
amount of proceeds shall be calculated on a quarterly basis and which Trust
Management Fee shall be paid in equal monthly installments, in arrears. The
Trust Management Fee shall be prorated for any partial year and shall be payable
on the first day of each month by the Trust. Upon the expiration or earlier
termination of this Trust Agreement, the parties shall prorate the Trust
Management Fee on a daily basis to the effective date of such expiration or
termination. The Manager shall not have any obligation by virtue of this Trust
Agreement to spend any of its own funds, or to take any action that could result
in its incurring any cost or expense. Notwithstanding the foregoing, the Manager
may, at its sole discretion, defer a portion or all of the Trust Management Fee
for so long as the Manager may deem desirable.

Section 5.6    Sale of Trust Estate by Manager Is Binding. Any sale or other
conveyance of the Trust Estate or any part thereof by the Manager made for and
on behalf of the Trust pursuant to the terms of this Trust Agreement shall bind
the Trust and the Beneficial Owners and be effective to transfer or convey all
rights, title and interest of the Trust and the Beneficial Owners in and to the
Trust Estate.

Section 5.7    Removal/ Resignation; Succession. The Manager may resign at any
time by giving at least thirty (30) days’ prior written notice to the Delaware
Trustee. The Delaware Trustee may (i) remove the Manager for cause by written
notice to the Manager, or (ii) limit the duties of the Manager under this Trust
Agreement; provided, however, the Delaware Trustee must receive prior written
consent of the Lender to effectuate the foregoing at all times prior to the
payment in full of the Loan. For the avoidance of doubt, any removal or
attempted removal of the Manager made prior to the payment in full of the Loan
without the Lender’s consent shall be void ab initio. Further, “cause”
sufficient to warrant a vote for removal shall exist only in the event of the
fraud or gross negligence of the Manager which causes material damage to, or
diminution in value of, the Trust Estate. Such resignation or removal shall be
effective upon the acceptance of appointment by a successor Manager as
hereinafter provided. In case of the removal or resignation of the Manager, the
Delaware Trustee, with the prior written consent of the Lender while the Loan is
outstanding, may appoint a successor by written instrument. If a successor
Manager shall not have been appointed within fifteen (15) days after the giving
of such notice, the Manager or any of the Beneficial Owners may apply to any
court of competent jurisdiction in the United States to appoint a successor
Manager to act until such time, if any, as a successor shall have been appointed
as provided above, provided that the Lender approves such appointment during any
period in which the Loan is outstanding. Any successor so appointed by such
court shall immediately and without further act be superseded by a successor
appointed as provided above within one (1) year from the date of the appointment
by such court. Any successor, however appointed, shall execute and deliver to
its predecessor Manager an instrument accepting such appointment, and thereupon
such successor, without further act, shall become vested with all the rights,
powers and duties of the predecessor Manager in the trusts hereunder with like
effect as if originally named the Manager herein; but upon the written request
of such successor, such predecessor shall execute and deliver an instrument
transferring to such successor, upon the trusts herein expressed, all the
rights, powers and duties of such predecessor. Any right of the Beneficial
Owners against a predecessor Manager in its individual capacity shall survive
the resignation or removal of such predecessor Manager, shall survive the
dissolution and termination of the Trust, and shall survive the termination,
amendment, supplement, and/or restatement of this Trust Agreement.


19



--------------------------------------------------------------------------------






Article 6
BENEFICIAL INTERESTS


20



--------------------------------------------------------------------------------






Section 6.1    Issuance of Class 1 and Class 2 Beneficial Ownership
Certificates.
(a)    The Depositor shall cause the Merger and enable the Trust to acquire the
Real Estate and the Trust shall issue a Class 2 Beneficial Ownership Certificate
to the Depositor in connection with the foregoing. The Class 2 Beneficial
Ownership Certificate, in substantially the form set forth in Exhibit B-2, with
such appropriate insertions, omissions, substitutions, endorsements and other
variations as are required by this Trust Agreement, and with such letters,
numbers or other marks of identification and such legends and endorsements
placed thereon as may, consistent herewith, be approved by the Manager, shall be
issued in registered form and delivered to, and registered in the name of, the
Depositor. Each Class 2 Beneficial Ownership Certificate shall be printed and
dated the date of its execution. Any portion of any Class 2 Beneficial Ownership
Certificate may be set forth on the reverse or subsequent pages thereof. The
Class 2 Beneficial Ownership Certificate shall be printed, lithographed,
typewritten, mimeographed, photocopied or otherwise produced or may be produced
in any other manner as may, consistently herewith, be determined by the Manager.
While the Class 2 Beneficial Ownership Interests are held by a single Beneficial
Owner such Certificate shall represent ownership of the entire Percentage Share
from time to time of the Class 2 Beneficial Interests. If, at any time, the
Class 2 Beneficial Ownership Interests are held by more than one Beneficial
Owner, each Class 2 Beneficial Certificate shall represent ownership of the
Percentage Share of the Beneficial Interests to which it corresponds.
(b)    Following the issuance of the Conversion Notice, on or after the Closing
Date one or more Investors who have executed Purchase Agreement(s) and
contributed cash to the Trust shall be issued Class 1 Beneficial Ownership
Certificates, in substantially the form set forth in Exhibit B-1, with such
appropriate insertions, omissions, substitutions and other variations to
evidence their investment and as are otherwise required by this Trust Agreement,
and with such letters, numbers or other marks of identification and such legends
and endorsements placed thereon as may, consistent herewith, be approved by the
Manager. Such Class 1 Beneficial Ownership Certificates shall be issued in
registered form and delivered to, and registered in the name of, the applicable
Investor. Notwithstanding the foregoing, no Class 1 Beneficial Owner, and no
assignee or transferee of a Class 1 Beneficial Interest, may own more than a
forty nine percent (49%) Percentage Share of the aggregate Class 1 Beneficial
Ownership Certificates, and any purported issuance of a Class 1 Beneficial
Ownership Certificate in violation of the foregoing shall be null, void and of
no effect whatsoever. Each Class 1 Beneficial Ownership Certificate shall be
printed and dated the date of its execution. Any portion of any Class 1
Beneficial Ownership Certificate may be set forth on the reverse or subsequent
pages thereof. The Class 1 Beneficial Ownership Certificate shall be printed,
lithographed, typewritten, mimeographed, photocopied or otherwise produced or
may be produced in any other manner as may, consistently herewith, be determined
by the Manager.
(c)    The Manager is hereby authorized to execute each Beneficial Ownership
Certificate for and on behalf of the Trust by the manual signature of any duly
authorized officer of the Manager, such execution to constitute the
authentication thereof.


21



--------------------------------------------------------------------------------





(d)    Each Beneficial Ownership Certificate bearing the manual signature of any
individual who at the time such Beneficial Ownership Certificate was executed
was a duly authorized officer of the Manager shall bind the Trust,
notwithstanding that any such individual has ceased to hold such office or to be
a duly authorized officer of the Manager prior to the delivery of such
Beneficial Ownership Certificate or at any time thereafter. No Beneficial
Ownership Certificate shall be valid for any purpose unless it is executed on
behalf of the Trust by the Manager. The signature of a duly authorized officer
of the Manager on any Beneficial Ownership Certificate shall be conclusive
evidence that such Beneficial Ownership Certificate has been duly executed and
authenticated under this Trust Agreement.
(e)    Any Beneficial Owner shall be deemed, by virtue of the acceptance of such
Beneficial Ownership Certificate or beneficial interest therein, to have agreed,
accepted and become bound by, and subject to, the provisions of this Trust
Agreement. Each Beneficial Owner hereby acknowledges and agrees that, in its
capacity as a Beneficial Owner, it has no ability either to (i) petition for a
partition of the assets of the Trust, (ii) file a petition in bankruptcy on
behalf of the Trust, or (iii) take any action that consents to, aids, supports,
solicits or otherwise cooperates in the filing of an involuntary bankruptcy
proceeding involving the Trust.
(f)    Notwithstanding anything to the contrary in this Trust Agreement, any
provisions of this Trust Agreement relating to Beneficial Ownership Certificates
shall be construed as optional, and it shall be within the Manager’s sole
discretion as to whether or not the Trust issues Beneficial Ownership
Certificates pursuant to the terms and provisions of this Trust Agreement or, in
the alternative, determines and evidences the fact of ownership of a Beneficial
Interest in the Trust by registration or otherwise as contemplated in Section
3801(a) of the Statutory Trust Act.

Section 6.2    Ownership Records. The Manager shall at all times be the Person
at whose office a Beneficial Ownership Certificate may be presented or
surrendered for registration of transfer or for exchange and where notices and
demands to or upon the Trust in respect of a Beneficial Ownership Certificate
may be served. The Manager shall keep or otherwise engage a third party
recordkeeping service provider to maintain the Ownership Records, which shall
include records of the transfer and exchange of Beneficial Interests.
Notwithstanding any provision of this Trust Agreement to the contrary, transfer
of a Beneficial Interest in the Trust, or of any right, title or interest
therein, shall occur only upon and by virtue of the entry of such transfer in
the Ownership Records. In the event of any transfer not prohibited under the
terms of this Trust Agreement, the Manager shall issue a new Beneficial
Ownership Certificate setting forth the current percentage interest in the Trust
held by such new Beneficial Owner, the transferring Beneficial Owner shall
surrender its Beneficial Ownership Certificate for cancellation and if
applicable the Manager shall issue a new Beneficial Ownership Certificate
setting forth the Beneficial Interest retained by any transferring Beneficial
Owner. The Beneficial Ownership Certificates may not be negotiated, endorsed or
otherwise transferred to a holder in violation of Sections 6.4, 6.5 or 6.6.


22



--------------------------------------------------------------------------------






Section 6.3    Mutilated, Destroyed, Lost or Stolen Beneficial Ownership
Certificates. If any Beneficial Ownership Certificate shall become mutilated,
destroyed, lost or stolen, the Trust shall, upon the written request of the
holder of any Beneficial Ownership Certificate thereof and presentation of the
Beneficial Ownership Certificate or satisfactory evidence of destruction, loss
or theft thereof to the Manager, issue and deliver in exchange therefor or in
replacement thereof, a new Beneficial Ownership Certificate in the name of such
Beneficial Owner evidencing the same Beneficial Interest and dated the date of
its execution. If the Beneficial Ownership Certificate being replaced has become
mutilated, such Beneficial Ownership Certificate shall be surrendered to the
Manager. If the Beneficial Ownership Certificate being replaced has been
destroyed, lost or stolen, the Beneficial Owner thereof shall furnish to the
Trust and the Manager (i) a written indemnity by such Beneficial Owner to the
Trust and the Manager which provides for such Person to save the Trust and the
Manager harmless; and (ii) evidence satisfactory to the Trust and the Manager of
the destruction, loss or theft of such Beneficial Ownership Certificate and of
the ownership thereof. The applicable Beneficial Owner shall pay any tax imposed
in connection therewith.


23



--------------------------------------------------------------------------------






Section 6.4    Restrictions on Transfer. Subject to compliance with applicable
securities laws and Sections 6.4, 6.5 and 6.6, all or any portion of the
Beneficial Interest of any Beneficial Owner may be assigned or transferred
without the prior consent of any of the Trust, the Trustee, the Manager, or the
other Beneficial Owners. All expenses of any such transfer shall be paid by the
assigning or transferring Beneficial Owner. Notwithstanding the foregoing, no
Class 1 Beneficial Owner, and no assignee or transferee of a Class 1 Beneficial
Interest, may own more than a forty nine percent (49%) Percentage Share of the
aggregate Class 1 Beneficial Ownership Certificates, and any purported issuance
of a Class 1 Beneficial Ownership Certificate in violation of the foregoing
shall be null, void and of no effect whatsoever.


24



--------------------------------------------------------------------------------





(a)    Right of First Refusal. Upon the receipt of a Third-Party Offer by a
Selling Beneficial Owner, such Selling Beneficial Owner shall provide the
Manager notice of such Third-Party Offer, together with a true, correct and
complete copy of such Third-Party Offer (collectively, the “ROFR Notice”). The
Manager will provide a copy of the ROFR Notice to each of the Offerees listed in
the Ownership Records within ten (10) days after Manager’s receipt of the ROFR
Notice, indicating the date on which the Manager received such ROFR Notice. The
giving of a ROFR Notice by a Selling Beneficial Owner to the Manager shall
constitute a representation and warranty by the Selling Beneficial Owner to the
Offerees that the Third-Party Offer is bona fide in all respects. The Offerees
shall have the right, but not the obligation, within thirty (30) days after
Manager’s receipt of the ROFR Notice, to elect to purchase the Offered Interest
for the price and upon the terms and conditions as are contained in the
Third-Party Offer by providing a notice of such election to the Selling
Beneficial Owner and the Manager; provided however, the price that any Offeree
shall pay for the Offered Interest shall be reduced by any broker’s fees or
commissions that would have been payable by any Person under the Third-Party
Offer if the Offered Interest had been sold pursuant to the Third-Party Offer.
If more than one Offeree elects to exercise its right of first refusal in the
Offered Interest, then the Offered Interest will be sold to the participating
Offerees on a pro rata basis according to their respective Percentage Shares. If
none of the Offerees elect to exercise its right of first refusal in the Offered
Interest, then the Manager or its designee shall have a further ten (10)
business days to determine whether it wishes to purchase the Offered Interest on
the same terms and, if it does not, the Selling Beneficial Owner shall then be
free to sell the Offered Interest to the Person who made the Third-Party Offer,
but only in accordance with the terms and conditions of the Third-Party Offer.
If after compliance with these provisions, and neither the Offerees nor the
Manager or its designees exercise their aforesaid right of first refusal, and
the Person who made the Third-Party Offer also fails to purchase the Offered
Interest under the terms and conditions of the Third-Party Offer, then the
Offered Interest may not be sold unless and until the Offerees have been given a
new opportunity to determine whether to accept any new or revised Third-Party
Offer (in accordance with the above noticing rights and other terms and
conditions of the right of first refusal contained herein). For avoidance of
doubt, any Offeree’s election not to exercise its right of first refusal
hereunder shall not be deemed a waiver of its rights hereunder with respect to
any other Third-Party Offers. Any sale or conveyance of an Offered Interest that
fails to comply with these provisions shall be null, void and ineffectual, and
shall not bind the Trust or any other Beneficial Owners with respect to such
purported transferee. Furthermore, in connection with any transfer in violation
of this Section 6.4(a), the Trust may enforce this Section 6.4(a) by, without
limitation, injunction, specific performance or other equitable relief, and both
the Selling Beneficial Owner and its purported transferee shall be jointly and
severally responsible to reimburse the Trust, the Manager and the Delaware
Trustee, as applicable, for all of their attorney fees and other costs and
expenses incurred in connection with such enforcement of this Section 6.4.
Notwithstanding anything herein to the contrary, the right of first refusal
described herein shall not be applicable with respect to a Permitted Transfer.


25



--------------------------------------------------------------------------------






Section 6.5    Conditions to Admission of New Beneficial Owners. Any assignee or
transferee of a Class 1 Beneficial Owner shall become a Class 1 Beneficial Owner
only upon such assignee’s or transferee’s written acceptance and adoption of
this Trust Agreement, as manifested by its execution and delivery to the Manager
of an executed agreement substantially in the form of Exhibit E, plus the
issuance by the Trust of a new Class 1 Beneficial Ownership Certificate to such
assignee or transferee, copies of which will be provided by the Manager to the
Delaware Trustee. Any assignee or transferee of a Class 2 Beneficial Owner shall
become a Class 2 Beneficial Owner upon the transfer of such Class 2 Beneficial
Interests in accordance with Section 6.2 hereof and shall be deemed to have
accepted and adopted the terms of this Trust Agreement upon the completion of
such transfer.

Section 6.6    Limit on Number of Beneficial Owners. Notwithstanding anything to
the contrary in this Trust Agreement, at no time shall the number of Beneficial
Owners exceed one thousand nine hundred ninety-nine (1,999). Any transfer that
results in a violation of the preceding sentence shall, to the fullest extent
permitted by law, be null, void, and of no effect whatsoever.

Section 6.7    Representations and Acknowledgements of Beneficial Owners. Each
Beneficial Owner hereby represents and warrants that it (i) is not acquiring its
Beneficial Interest with a view to any distribution thereof in a transaction
that would violate the Securities Act or the securities laws of any state of the
United States; and (ii) is aware of the restrictions on transfer that are
applicable to the Beneficial Interests and will not offer, sell, pledge or
otherwise transfer its Beneficial Interest except in compliance with all terms
and conditions of this Trust Agreement and applicable securities laws and
regulations. Each Beneficial Owner hereby acknowledges that (y) no Beneficial
Interest may be sold, transferred or otherwise disposed of unless expressly
permitted hereunder and it is registered or qualified under the Securities Act
and all other applicable laws of any applicable jurisdiction or an exemption
therefrom is available in accordance with all other laws of any applicable
jurisdiction; and (z) no Beneficial Interest has been or is expected to be
registered under the Securities Act, and accordingly, all Beneficial Interests
are subject to restrictions on transfer.

Section 6.8    Status of Relationship. This Trust Agreement shall not be
interpreted to impose a partnership or joint venture relationship on the
Beneficial Owners either at law or in equity. Accordingly, no Beneficial Owner
shall have any liability for the debts or obligations incurred by any other
Beneficial Owner, with respect to the Trust Estate, or otherwise, and no
Beneficial Owner shall have any authority, other than as specifically provided
herein, to act on behalf of any other Beneficial Owner or to impose any
obligation on any other Beneficial Owner with respect to the Trust Estate.
Neither the power to give direction to the Delaware Trustee, the Manager, or any
other Person nor the exercise thereof by any Beneficial Owner shall cause such
Beneficial Owner to have duties (including fiduciary duties) or liabilities
relating thereto to the Trust or to any Beneficial Owner. For the avoidance of
doubt, the Manager has no fiduciary duties to Beneficial Owners.

Section 6.9    No Legal Title to Trust Estate. The Beneficial Owners shall not
have legal title to the Trust Estate. The death, incapacity, dissolution,
termination, or bankruptcy of any Beneficial Owner, Manager or the Delaware
Trustee shall not result in the termination or dissolution of the Trust.


26



--------------------------------------------------------------------------------






Section 6.10    In-Kind Distributions. Except as expressly provided in Section
9.2, no Beneficial Owner (i) has an interest in specific Trust property or (ii)
shall have any right to demand and receive from the Trust an in-kind
distribution of the Trust Estate or any portion thereof. In addition, each
Beneficial Owner expressly waives any right, if any, under the Statutory Trust
Act to seek a judicial dissolution of the Trust, to terminate the Trust, or, to
the fullest extent permit by law, to partition the Trust Estate.

Section 6.11    Rights and Powers of Class 2 Beneficial Owner Prior to
Conversion Notice. Prior to the issuance of the Conversion Notice, the Class 2
Beneficial Owner shall have the right and power, at its sole discretion (but
subject to the restrictions in Article 3), to:
(a)    Contribute additional assets to the Trust;
(b)    Cause the Trust to negotiate or re-negotiate loans or leases; and
(c)    Cause the Trust to sell all or any portion of its assets and re-invest
the proceeds of such sale or sales.
It is expressly understood by the Class 2 Beneficial Owner that these powers are
inconsistent with the ability to classify the Trust as an “investment trust”
under Regulations Section 301.7701-4(c), and the Trust shall not be so
classified prior to the issuance of the Conversion Notice. The Percentage Share
of the Class 2 Beneficial Owner prior to the issuance of any Class 1 Beneficial
Interests (pursuant to Section 6.14 hereof) shall be one hundred percent (100%).

Section 6.12    Issuance of Conversion Notice. The Class 2 Beneficial Owner may,
at any time in its sole discretion, issue the Conversion Notice to the Delaware
Trustee and the Manager. Upon issuance of the Conversion Notice, the Class 2
Beneficial Owner shall no longer have any of the rights or powers set forth in
Section 6.11. Instead, the Class 2 Beneficial Owner shall have only those rights
and powers as apply to a Class 1 Beneficial Owner (as set forth in Section
6.13).

Section 6.13    Rights and Powers of Class 1 Beneficial Owners. The Class 1
Beneficial Owners shall only have the right to receive distributions from the
Trust as a result of the operations or sale of the Real Estate. The Class 1
Beneficial Owners shall not have the right or power to direct in any manner the
Trust or the Manager in connection with the operation of the Trust or the
actions of the Delaware Trustee or the Manager. In addition, the Class 1
Beneficial Owners shall not have the right or power to:
(a)    Contribute additional assets to the Trust;
(b)    Be involved in any manner in the operation or management of the Trust or
its assets;
(c)    Cause the Trust to negotiate or re-negotiate loans or leases; or
(d)    Cause the Trust to sell its assets and re-invest the proceeds of such
sale.


27



--------------------------------------------------------------------------------






Section 6.14    Contributions by the Class 1 Beneficial Owners; Issuance of
Class 1 Beneficial Ownership Certificates; Reduction in Class 2 Beneficial
Interests. The Trust shall issue Class 1 Beneficial Ownership Certificates to
the Investors upon the contribution of cash to the Trust by the Investors in
exchange for Class 1 Beneficial Interests. The Trust will issue Class 1
Beneficial Interests equivalent to up to one hundred (100.0%) Percentage Share
of the Trust. The amount of cash contributed by, and the Percentage Share of,
each Investor shall be determined by the Manager and shall be set forth in the
Purchase Agreement for each Investor, which shall be based upon a purchase price
which in no event shall be less than the price for each Class 1 Beneficial
Interest disclosed in the Memorandum. All cash contributed by an Investor in
exchange for Class 1 Beneficial Interests shall be used first by the Trust to
pay (either directly or indirectly by distributing such funds to the Depositor
and causing the Depositor to pay), subject to the Financing Documents, all
reasonable and necessary costs of sale to the Investors of the Class 1
Beneficial Interests (provided that, so long as the Depositor owns Class 2
Beneficial Interests, such costs shall not exceed fifteen percent (15%) of the
purchase price of the Class 1 Beneficial Interest) (the “Costs of Sale”); then
by the Trust to redeem a corresponding portion of the Class 2 Beneficial
Interest then held by the Depositor. In connection with each such sale of Class
1 Beneficial Interests, the Percentage Share of the Class 2 Beneficial Interests
shall be reduced by an amount equal to the Percentage Share granted by the Trust
to each contributing Class 1 Beneficial Owner, and the Class 2 Beneficial Owner
shall simultaneously surrender such corresponding Class 2 Beneficial Ownership
Certificate(s) for cancellation. Upon the sale of all of the Class 1 Beneficial
Interests, the Depositor and any permitted assignee of the Class 2 Beneficial
Interest will no longer have any Beneficial Interest in the Trust and no Class 2
Beneficial Interests will remain outstanding. For federal income tax purposes,
all funds received by the Trust from the Investors after issuance of the
Conversion Notice shall be treated as having been used to acquire the Real
Estate and pay the associated costs and expenses in connection therewith.

Article 7
DISTRIBUTIONS AND REPORTS

Section 7.1    Payments From Trust Estate Only. All payments to be made by the
Manager under this Trust Agreement shall be from the Trust Estate.


28



--------------------------------------------------------------------------------






Section 7.2    Distributions in General. The Manager shall distribute all
available cash to the Beneficial Owners in accordance with their Percentage
Shares on a monthly basis, but only after (i) paying or reimbursing the Delaware
Trustee and then the Manager, respectively, for any claims subject to
indemnification (including as provided in Sections 4.5 and 5.4, respectively)
and for their respective reasonable fees and/or expenses actually incurred on
behalf of the Trust and (ii) retaining such additional amounts as the Manager in
its discretion determines are necessary to pay anticipated ordinary current and
future Trust expenses (“Reserves”). Reserves and any other cash retained
pursuant to this paragraph shall be invested by or on behalf of the Manager only
in short-term obligations of (or guaranteed by) the United States, or any agency
or instrumentality thereof and in certificates of deposit or interest-bearing
bank accounts of any bank or trust companies having a minimum stated capital and
surplus of $100,000,000 (a “Permitted Investment”). All such obligations must
mature prior to the next distribution date, and be held to maturity. All amounts
distributable to the Beneficial Owners pursuant to this Trust Agreement shall be
paid by check or in immediately available funds by transfer to a banking
institution with bank wire transfer facilities for the account of such
Beneficial Owner, as instructed from time to time by such Beneficial Owner on
the last Business Day of each calendar quarter.

Section 7.3    Distribution Upon Dissolution. In the event of the Trust’s
dissolution in accordance with Article 9 hereof, all of the Trust Estate as may
then exist after the winding up of its affairs in accordance with the Statutory
Trust Act (including without limitation subsections (d) and (e) of Section 3808
of the Statutory Trust Act and providing for all costs and expenses, including
any income or transfer taxes which may be assessed against the Trust, whether or
not by reason of the dissolution of the Trust), shall, subject to Section 9.2,
be distributed to those Persons who are then Beneficial Owners in their
respective Percentage Shares.

Section 7.4    Cash and other Accounts; Reports by the Manager. The Manager
shall be responsible for receiving all cash from the Master Tenant and placing
such cash into one or more accounts as required under the distribution and
investment obligations of the Trust under Section 7.2. The Manager shall furnish
annual reports to each of the Beneficial Owners as to the amounts of rent
received from the Master Tenant, the expenses incurred by the Trust with respect
to the Real Estate (if any), the amount of any Reserves and the amount of the
distributions made by the Trust to the Beneficial Owners.


29



--------------------------------------------------------------------------------






Section 7.5    Information. Upon written demand of the Manager made by a
Beneficial Owner, which written demand may not be made more than once per
calendar quarter, a Beneficial Owner shall have the right to receive a copy of
this Trust Agreement and the Certificate of Trust, and any amendments to either
of them, provided that such copy shall not contain any identifying information
with regard to any Beneficial Owner. Except as specifically set forth in
Sections 7.4 or 7.5, or elsewhere in this Trust Agreement, no Beneficial Owner
or group of Beneficial Owners shall have any right to demand or receive any
information, report, or document from the Manager or the Delaware Trustee.
Without limiting the foregoing, no Beneficial Owner shall have the right under
this Trust Agreement to receive, review, copy or inspect any list of the
Beneficial Owners or any identifying information with regard to the Beneficial
Owners, whether or not requested, and Manager shall not have any obligation to
provide such information. Notwithstanding anything to the contrary contained
herein or the Statutory Trust Act, a Beneficial Owner or group of Beneficial
Owners shall not have any of the rights to information or other rights set forth
in Section 3819 of the Statutory Trust Act.

Article 8
RELIANCE; REPRESENTATIONS; COVENANTS

Section 8.1    Good Faith Reliance. Neither the Delaware Trustee nor the Manager
(including in its capacity as Signatory Trustee) shall incur any liability to
anyone in acting upon any signature, instrument, notice, resolution, request,
consent, order, certificate, report, opinion, bond or other document or paper
reasonably and in good faith believed by such Person to be genuine and signed by
the proper party or parties thereto. As to any fact or matter, the manner of
ascertainment of which is not specifically described herein, the Delaware
Trustee and the Manager may for all purposes hereof rely on a certificate,
signed by or on behalf of the Person executing such certificate, as to such fact
or matter, and such certificate shall constitute full protection of the Delaware
Trustee and the Manager for any action taken or omitted to be taken by them in
good faith in reliance thereon, and the Delaware Trustee and the Manager may
conclusively rely upon any certificate furnished to such Person that on its face
conforms to the requirements of this Trust Agreement. Each of the Delaware
Trustee and the Manager may (i) exercise its powers and perform its duties by or
through such attorneys and agents as it shall appoint with due care, and it
shall not be liable for the acts or omissions of such attorneys and agents; and
(ii) consult with counsel, accountants and other experts, and shall be entitled
to rely upon the advice of counsel, accountants and other experts selected by it
in good faith and shall be protected by the advice of such counsel and other
experts in anything done or omitted to be done by it in accordance with such
advice. In particular, no provision of this Trust Agreement shall be deemed to
impose any duty on the Delaware Trustee or the Manager to take any action if
such Person shall have been advised by counsel that such action may involve it
in personal liability or is contrary to the terms hereof or to applicable law.
For all purposes of this Trust Agreement, the Delaware Trustee shall be fully
protected in relying upon the most recent Ownership Records delivered to it by
the Manager.


30



--------------------------------------------------------------------------------






Section 8.2    No Representations or Warranties as to Certain Matters. NEITHER
THE DELAWARE TRUSTEE NOR THE MANAGER, EITHER WHEN ACTING HEREUNDER IN ITS
CAPACITY AS DELAWARE TRUSTEE OR MANAGER OR IN ITS OR THEIR INDIVIDUAL CAPACITY,
MAKES OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS TO THE TITLE, LOCATION, VALUE, CONDITION, WORKMANSHIP, DESIGN,
COMPLIANCE WITH SPECIFICATIONS, CONSTRUCTION, OPERATION, MERCHANTABILITY OR
FITNESS FOR USE FOR A PARTICULAR PURPOSE OF THE TRUST ESTATE OR ANY PART
THEREOF, AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE, AS TO THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR
COPYRIGHT, AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT,
OR ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE TRUST ESTATE OR ANY PART THEREOF.
Neither the Delaware Trustee nor the Manager makes any representation or
warranty as to (i) the title, value, condition or operation of the Real Estate,
and (ii) the validity or enforceability of Transaction Documents or as to the
correctness of any statement contained in any thereof, except as expressly made
by the Delaware Trustee or the Manager in its individual capacity. Each of the
Delaware Trustee and the Manager represents and warrants to the Beneficial
Owners that it has authorized, executed and delivered the Trust Agreement.

Article 9
TERMINATION

Section 9.1    Termination in General. The Trust shall not have perpetual
existence and instead shall be dissolved and wound up in accordance with Section
3808 of the Statutory Trust Act upon the first to occur of a Transfer
Distribution or the sale of the Trust Estate pursuant to Section 9.3, at which
time each Beneficial Owner’s Percentage Share of the Trust Estate shall be
distributed to such Beneficial Owner in accordance with Section 7.3; provided,
however, that in connection with a sale of the Trust Estate in accordance with
Section 7.3, the Loan shall have been defeased, paid in full or assumed in
accordance with the terms of the Financing Documents.


31



--------------------------------------------------------------------------------






Section 9.2    Termination to Protect and Conserve Trust Estate. Subject to the
terms and conditions of the Financing Documents, following a determination by
the Manager, in writing, that the dissolution of the Trust is necessary and
appropriate to preserve and protect the Trust Estate for the benefit of the
Beneficial Owners either because (i) the Trust Estate is in jeopardy of being
lost due any reason, (ii) the Manager determines that the Investors are at risk
of losing all or a substantial portion of their investment in their Beneficial
Interests, or (iii) the Manager needs to take one of the actions enumerated in
Section 3.3, the Trust shall dissolve and wind up in accordance with Section
3808 of the Statutory Trust Act and each Beneficial Owner’s Percentage Share of
the Trust Estate shall be distributed to such Beneficial Owner in accordance
with this Section 9.2 in full and complete satisfaction and redemption of their
Beneficial Ownership Certificates. Subject to the requirements of Section 3808
of the Statutory Trust Act, immediately before any such liquidating
distributions, and only in the event that a distribution is to be made to the
Beneficial Owners under Section 9.2(ii), the Manager shall transfer title to the
assets comprising the Trust Estate to a newly formed Delaware limited liability
company (the “Springing LLC”) that has a limited liability company agreement
substantially similar to that set forth in Exhibit F (the “Transfer
Distribution”). As part of the Transfer Distribution, the Manager shall cause
the membership interests in the Springing LLC to be distributed to the
Beneficial Owners in proportion to their Percentage Shares immediately prior to
the dissolution of the Trust in complete satisfaction of their Beneficial
Interests and their Beneficial Ownership Certificates in order to consummate the
dissolution of the Trust. It is the express intent of this Trust Agreement that
no distribution be made under this Section 9.2 except in the rare and unexpected
situation in which such distribution is necessary to prevent the loss of the
Trust Estate. To the fullest extent permitted by applicable law, the Manager
shall be fully protected in any such determination made in good faith that a
condition under Section 9.2(ii) exists, and shall have no liability to any
Person, including without limitation the Beneficial Owners, with respect to any
such determination. If a determination has been made to make a Transfer
Distribution under Section 9.2(ii), the Manager may, in its discretion and upon
advice of counsel, utilize such other form of transaction (including, without
limitation, a conversion of the Trust into a limited liability company if then
permitted by applicable law) to accomplish the transaction contemplated by the
Manager pursuant to the Transfer Distribution (which other form of transaction
shall only require the approval of the Manager and shall not require the
approval of any Beneficial Owners or the Delaware Trustee), provided that such
alternative form of transaction is entered into to preserve and protect the
Trust Estate for the benefit of the Beneficial Owners and is otherwise in
compliance with the Statutory Trust Act.


32



--------------------------------------------------------------------------------






Section 9.3    Sale of the Trust Estate. Pursuant to Section 3806(b)(3) of the
Statutory Trust Act, the Manager shall sell the Trust Estate at any time after
all Investors have held their Beneficial Interests for at least two (2) years.
Any such sale of the Trust Estate shall occur as soon as practicable after the
Manager has determined that the sale of the Trust Estate is appropriate. The
Manager shall be responsible for (i) determining the fair market value of the
Trust Estate, (ii) providing notice to the Delaware Trustee of the sale of the
Trust Estate and (iii) conducting the sale of the Trust Estate on behalf of the
Trust under commercially reasonable terms and executing such documents and
instruments required to be executed by the Trust to affect such sale (Manager
shall also provide to the Delaware Trustee in execution form any documents and
instruments required to be executed by the Delaware Trustee to affect such
sale). The Manager (and the Delaware Trustee, if necessary) shall take all
reasonable action that would seek to enable the sale to qualify, with respect to
each Beneficial Owner, as a like-kind exchange within the meaning of Code
Section 1031. Any sale of the Property shall be on an “as-is, where-is” basis
(or on such terms as are deemed commercially reasonable by the Manager) and
without any representations or warranties by the Delaware Trustee or the Manager
(other than representations as to their respective authority to enter into the
sale).

Section 9.4    Broker. The Manager is authorized to engage and compensate
third-party brokers in connection with the disposition of the Trust Estate.

Section 9.5    Loan Paid in Full. If the Manager determines that the Loan,
including all interest, principal and penalties, if any, has been paid in full
and the Trust Estate has not been sold pursuant to Section 9.3 then the Manager
shall provide written notice to such effect to the Trust, and the Trust shall
dissolve and wind up in accordance with the procedures set forth in Section 9.2.
Section 9.6    Certificate of Cancellation. Upon the completion of the
dissolution and winding up of the Trust, the Certificate of Trust shall be
cancelled by the Delaware Trustee who upon direction by the Manager, and at the
expense of the Trust, shall execute and cause a certificate of cancellation to
be filed in the office of the Secretary of State.

Article 10
FMV OPTION

Section 10.1    FMV Option. Subject to Sections 10.2 and 10.3, each of the
Investors does hereby grant to the OP, its affiliates, successors or assigns,
the right, but not the obligation, to require that each such Investor exchange
its interest in the Trust for units in the OP (the “Units”) in a transaction
intended to qualify as a tax-deferred exchange under Code Section 721, pursuant
to the terms of this Article 10 (the “FMV Option”). Each Investor shall receive
an amount of Units with an aggregate value equal to the then fair market value
of such Investor’s interest in the Trust as of the date the FMV Option is
exercised. The FMV Option shall be exercised pursuant to a “Notice of Exchange,”
a form of which is attached as Exhibit G to this Trust Agreement, delivered to
the Investors by the OP. Notwithstanding anything to the contrary, the OP may
not exercise the FMV Option until all Investors have held their Beneficial
Interests for at least two (2) years.


33



--------------------------------------------------------------------------------






Section 10.2    Cash Investors. Notwithstanding the provisions of Section 10.1,
the OP has the sole discretion to acquire an Investor’s interest in the Trust
for cash rather than exchange such interest for Units (such Investor, a “Cash
Investor”). The cash purchase price for a Cash Investor’s interest (the “Cash
Amount”) shall equal to the then fair market value of the Cash Investor’s
Beneficial Interest as of the date the FMV Option is exercised. For the
avoidance of doubt, the OP has the sole discretion to determine a Cash Investor
and not all Investors may become a Cash Investor.

Section 10.3    Documentation and Signatures; Delivery. Each Investor agrees to
execute such documents and signatures as the Manager or the OP may reasonably
require in connection with the exercise of the FMV Option under Section 10.1 or
the cash purchase, if any, under Section 10.2. Upon receipt of any and all
documents and signatures required by the Manager or the OP under this Section
10.3 (such date of final receipt, the “Receipt Date”), the Manager shall
distribute (i) to any Investor that is not a Cash Investor the Units within
sixty (60) business days of the Receipt Date and (ii) to any Cash Investor the
Cash Amount within one hundred eighty (180) days of the Receipt Date.

Section 10.4    Determination of Fair Market Value of Interests in the Trust.
For the purposes of the FMV Option, the fair market value of an Investor’s
interests in the Trust to be acquired by the OP will be determined by
multiplying: (i) the Percentage Share represented by the interests in the Trust
to be acquired by the OP by (ii) the fair market value of the Property as
determined by an independent appraisal firm selected by the Manager in its sole
discretion. Such appraisal shall have been completed within one (1) year of the
date the FMV Option is exercised. No discounts for lack of liquidity or minority
interests shall be considered in determining the fair market value of such
interests in the Trust.

Section 10.5    Continued Existence of Trust. Notwithstanding anything to the
contrary in this Trust Agreement, the Trust shall survive the exercise of the
FMV Option by the OP; provided, however, that following the exercise of the FMV
Option and the completion of the distributions under Section 10.3, the Trust
shall take any and all necessary actions to cease to be treated as a fixed
investment trust under Regulations Section 301.7701-4(c) and instead be treated
as a “disregarded entity” under Regulations Section 301.7701-3 for federal
income tax purposes.

Article 11
MISCELLANEOUS

Section 11.1    Third Party Beneficiaries. Nothing in this Trust Agreement,
whether express or implied, shall give to any Person other than the Depositor,
the Delaware Trustee, the Manager, the Beneficial Owners, and the Trust any
legal or equitable right, remedy or claim hereunder. Notwithstanding the
preceding sentence, the Lender shall be an explicit third party beneficiary of
this Trust Agreement with the right to independently enforce the terms of this
Trust Agreement.

Section 11.2    Successors and Assigns. All covenants and agreements contained
herein shall be binding upon and inure to the benefit of the Depositor, the
Delaware Trustee, the Manager, the Beneficial Owners, the Trust, and their
successors and assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other writing or action by any such Person shall bind its
successors and assigns.


34



--------------------------------------------------------------------------------






Section 11.3    Usage of Terms. With respect to all terms in this Trust
Agreement, the singular includes the plural and the plural includes the
singular; words importing any gender include the other gender; references to
“writing” include printing, typing, lithography and other means of reproducing
words in a visible form; references to agreements and other contractual
instruments include all subsequent amendments thereto or changes therein entered
into in accordance with their respective terms and not prohibited by this Trust
Agreement; references to Persons include their successors and permitted assigns;
and the term “including” means including without limitation.

Section 11.4    Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

Section 11.5    Amendments. This Trust Agreement may be supplemented or amended
by the Manager as determined solely by the Manager and will not require the
consent of the Beneficial Owners; provided, however, that without the written
consent of the Delaware Trustee in its individual capacity, no such supplement
or amendment shall be enforceable against the Delaware Trustee in its individual
capacity to the extent such supplement or amendment affects the Delaware Trustee
in its individual capacity. During the period that the Loan is outstanding, this
Trust Agreement may not be supplemented or amended, and no term or provision
hereof may be waived, discharged, or terminated without the consent of the
Lender, which consent may be withheld in the Lender’s sole and absolute
discretion.

Section 11.6     Notices. All notices, consents, directions, approvals,
instructions, requests and other communications required or permitted by the
terms hereof shall be in writing, and given by (i) overnight courier, or (ii)
hand delivery and shall be deemed to have been duly given when received. Notices
shall be provided to the parties at the addresses specified below.
If to the Depositor:
JLL Exchange TRS, LLC
333 West Wacker Drive Suite 2300
Chicago, Illinois 60606


If to the Delaware Trustee:
Delaware Trust Company
251 Little Falls Drive
Wilmington, Delaware 19808
Attention: Corporate Trust Administration
If to the Manager:
LaSalle Investment Management, Inc.
333 West Wacker Drive Suite 2300
Chicago, Illinois 60606


If to a Beneficial Owner:
At such Person’s address as specified in the most recent Ownership Records.





From time to time the Depositor, the Delaware Trustee, or Manager may designate
a new address for purposes of notice hereunder by notice to the others, and any
Beneficial Owner may designate a new address for purposes of notice hereunder by
notice to the Manager.


35



--------------------------------------------------------------------------------






Section 11.7    Governing Law; Venue; Jury Trial Waiver. This Trust Agreement
shall be governed by and construed and enforced in accordance with the laws of
the state of Delaware (without regard to conflict of law principles). The laws
of the state of Delaware pertaining to trusts (other than the Statutory Trust
Act) shall not apply to this Trust Agreement, except to the extent otherwise
required by the Statutory Trust Act. Any legal proceeding concerning
interpretation or enforcement of any provision of this Trust Agreement shall be
venued exclusively in Chicago, Illinois. Beneficial Owners hereby waive trial by
jury in any action, proceeding or counterclaim brought by any of the parties
hereto on any matters whatsoever arising out of or in any way connected with
this Trust Agreement, or in connection with any emergency statutory or any other
statutory remedy.

Section 11.8    Counterparts. This Trust Agreement may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

Section 11.9    Severability. Any provision of this Trust Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction
only, be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, each of the parties hereby waives any provision of applicable
law that renders any such provision prohibited or unenforceable in any respect.

Section 11.10    Signature of Beneficial Owners. Each Investor will execute the
Signature Page for Assignee or Transferee Beneficial Owners of the Trust in
substantially the form set forth in Exhibit E hereto (the “Signature Page”) in
connection with their acquisition of a Class 1 Beneficial Ownership Certificate.
By executing the Signature Page, each Investor hereby acknowledges and agrees to
be bound by the terms of the limited liability company agreement contemplated
under Section 9.2 and in the form substantially similar to that set forth in
Exhibit F hereto (the “LLC Agreement”) when and if such limited liability
company is formed in accordance with the LLC Agreement. In addition, in light of
their agreement to this Section 11.10, each Investor hereby acknowledges and
agrees that their signature to the LLC Agreement will not be required as of the
Transfer Date (as defined in the LLC Agreement).

[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF, each of the parties has caused this Trust Agreement to be
duly executed as of the day and year first above written.




36



--------------------------------------------------------------------------------





 
THE DEPOSITOR:


JLL Exchange TRS, LLC


By:                   
Name:
Title: Authorized Signatory


 
THE MANAGER AND SIGNATORY TRUSTEE:


LaSalle Investment Management, Inc.


By:                   
Name:
Title: Authorized Signatory


 
THE DELAWARE TRUSTEE:


Delaware Trust Company


By:                   
Name:
Title:


ACKNOWLEDGED AND AGREED WITH RESPECT TO ARTICLE 10


JLLIPT Holdings LP


By:
Its:


By:             
Name:
Title:






